DETAILED ACTION

Applicants’ response filed 7/1/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-9 and 14-19 are pending. 
Prior rejections are maintained and reformulated in view of amendments presented.
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 


    PNG
    media_image1.png
    441
    640
    media_image1.png
    Greyscale

The claim states, “…acquiring an error code returned by a third-parity library when an error occurs in calling of a third-party library application programming interface (API)…”
The claim mentions the deep learning framework and the third-party library. It is not clear if there is a second-party communication device that is at play with the deep learning framework and the third-party library?
Does the error occur at the deep learning framework or at the third-party library? The claim states later on that the deep learning framework fails to call the library. 
Is there a difference between the third-party library and the third-party library application programming interface? 
Essential elements are missing from the claim. 
The claims then states, “…wherein the error code is used for identifying a type of error when the deep learning framework fails to call the third parity library API…”
If the error code is received by the deep learning framework then how is the error with the deep learning framework? 
It is not clear for what entity is the error code and the error information provided for and by what entity. 
Essential elements are missing from the claim. 
The claim states, “…running the deep learning framework and in response to the deep learning framework receiving the error code, extracting from the error file, error information corresponding to the received error code…” 
Is the error code stated in this limitation referring to the same error code received previously in the claim or this a different error code and the error file can be used for any error code? 
Essential elements are missing from the claims. 
Independent claims 10 and 19 are rejected for similar reasons and require corrections. Respective dependent claims are rejected at least based on dependency and Applicants are requested to review all claims and make corrections accordingly. 
Corrections are requested. 

It is the Examiner’s conclusion the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. If Applicants believe an interview with the Examiner might advance prosecution, then Applicants are welcome to contact the Examiner with claims amendments for a discussion. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112